Citation Nr: 1221578	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  07-25 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to April 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had a hearing before the Board in February 2010 and the transcript is of record.  The case was then remanded by the Board in June 2010 for additional development and readjudication.  

The Board notes the Veteran is currently seeking service connection for PTSD specifically, but through his contentions during the pendency of this appeal it is clear that he is generally claiming he currently has a psychiatric disability due to in-service stressful events.  Because judicial caselaw addresses the consideration of all symptoms of mental abnormality, the Board has redefined the Veteran's psychiatric claim as is listed on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  


FINDINGS OF FACT

1.  The evidentiary record does not establish that the Veteran was engaged in combat with the enemy.

2.  The Veteran has a current diagnosis of PTSD, which medical providers have related to claimed in-service stressors.  However, the claimed in-service stressful experiences have not been corroborated by service records, or by other credible supporting evidence, and the Veteran has not provided sufficient information for VA to attempt to independently corroborate any such in-service stressor events.

3.  There is no competent medical evidence that an acquired psychiatric disorder other than PTSD, was manifested in service or within one year thereafter, nor is there competent evidence that any currently diagnosed psychiatric disorder is causally or etiologically related to service in any way.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in, or aggravated by, the Veteran's military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in January 2007, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  This letter, along with additional correspondence dated in September 2008, also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The timing defect of this later correspondence was cured by the RO's subsequent readjudication of the claim and issuance of a supplemental statement of the case, most recently in May 2012.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports as well as records from the Social Security Administration (SSA), have been obtained and associated with the claims file.  To the extent that the Veteran was able to provide identifying information, actions were taken to attempt to obtain evidence that would corroborate his claimed stressors, including a request to the U.S. Army and Joint Services Records Research Center (JSRRC).  

The RO also obtained a VA psychiatric examination in April 2012 in compliance with the June 2010 remand.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis 

The Veteran is seeking service connection for a psychiatric disorder to include PTSD which he asserts is related to military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) ; see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The Board is not required to accept the veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

First, the Board will address the nature of the Veteran's service.  There is no evidence that the Veteran had combat service for the purposes of the controlling regulations.  His DD Form 214 and personnel records indicate that he served with the 15th Medical Company in Germany from July 1982 to April 1984 as an utility helicopter repairman.  There is no evidence that he served as a medic. He did not receive any commendations or citations typically awarded primarily or exclusively for circumstances relating to combat.  

Instead the Veteran contends that he developed psychiatric problems as a result of stressful experiences that generally pertain to his duties as a helicopter crew chief.  In various statements submitted with his claim the Veteran identified several events which he considers to be the precipitating causes of his claimed PTSD.  Specifically, he indicated that his duties in Germany were related to maintaining a medical helicopter and taking care of the wounded picked up by the helicopter.  He claimed he was frequently exposed to badly wounded and deceased soldiers.  He also indicated that he was involved in and exposed to helicopter crashes including one incident in 1984 where the helicopter lost power and began a free fall at 1500 feet, but was ultimately landed safely by the pilot.  

The Veteran provided additional stressor information at a Board hearing in February 2010.  He testified that in the summer of 1983, in Germany, he picked up a soldier involved in an explosion.  The soldier's internal organs were visible and the Veteran recalled hearing the soldier begging him to save his life.  He also testified that in the winter of 1983, in Germany, he picked up a soldier who had been crushed under an APC.  He could not remember the specific names of the soldiers killed. 

In other statements during the pendency of this appeal, the Veteran further indicated an in-service incident where a piece of debris flew in his eye on the helicopter launch line causing significant injury to his cornea and requiring him to wear a patch on his eye for several days.  In a June 2007 statement, the Veteran indicated that the event was traumatic and was partially responsible for his PTSD. 

Since combat status has not been established, the Veteran's statements alone cannot constitute conclusive evidence of the occurrence of the in-service stressor; rather, corroborating evidence is needed.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Initially, the Board notes that at least one stressor, namely the eye injury incident, has been confirmed.  Service treatment records show the Veteran was treated in February 1984 after he claimed a foreign object flew in his eye.  He was diagnosed with an abrasion of the right eye, his eye was flushed and he was given an eye patch.  The condition resolved six days later and no medical records thereafter indicate any residuals of the condition.  

With regard to the other claimed stressors, the RO made some efforts to confirm the Veteran's contentions and in its August 2008 Remand, the Board requested development of stressor information to be forwarded to the JSRRC.  

In response to the Board's request, in December 2010, the Defense Personnel Records Information Retrieval System (DPRIS) indicated that their research efforts, which were coordinated with the US Army Center for Military History (CMH), failed to locate any unit records for the 15th Medical Company or for the 15th Medical Detachment during the period indicated by the Veteran.  They also coordinated research with the US Army Combat Readiness/Safety Center, which revealed that an explosion occurred at the Grafenwoehr Training Area on June 21, 1983, resulting in 2nd and 3rd degree burns to one soldier, however there were no reports of any helicopter crashes during 1984.  Additional research of the Department of Defense casualty data revealed that 23 soldiers were killed in Germany during January and February of 1983 and 47 soldiers were killed between June 1983 and August 1983.  However since the Veteran did not provide any names, the office could not verify that any of the soldiers were the ones referred to by the Veteran.  There were also no records confirming the Veteran served in any capacity as a medic.

In a January 2011 VA memorandum, it was determined that information required to corroborate the stressful events described by the Veteran was insufficient to send to JSRRC and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  All procedures to obtain this information from the Veteran have been properly followed.  All efforts to obtain the needed information have been exhausted and any further attempts would be futile.  Therefore, the Veteran's identified stressors are currently either unverified or unverifiable.  

The Veteran was provided a VA psychiatric examination in April 2012, which confirmed a diagnosis of PTSD based on the Veteran's self reported in-service stressors.  The examiner concluded that it was at least as likely as not that the Veteran's PTSD was caused by his care of wounded or injured soldiers while he served as an EMT doing medical evacuations on helicopters.  However it was less likely than not that the Veteran's PTSD was caused by eye debris injury or other incidents that occurred after the military.  

Considered in isolation, this VA examination report could be construed as supporting the Veteran's contention that he has a current diagnosis of PTSD based on his claimed in-service stressors.  However, because the claimed stressors have not been verified, to the extent that the diagnosis was based on a belief that the Veteran served as a medic assisting wounded and dying soldiers or was involved in helicopter crashes, the VA examiner relied on an inaccurate factual premise and the opinion is not entitled to great weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a diagnosis and purported relationship to service is only as good and credible as the history on which it is predicated) and Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrence(s) described).  In other words, just because a physician or other health professional has accepted a veteran's description of his experiences as credible and diagnosed PTSD does not mean the Board is required to grant service connection for that disorder.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

We do recognize that such an opinion cannot be rejected solely because it is based upon history supplied by the claimant, but the critical question is whether it is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  Here, without evidentiary support for the stressors accepted as a basis for diagnosis by the VA psychologist, the medical opinion must be deemed speculative.  As noted, the JSRRC has been unable to independently corroborate the occurrence of any of the claimed events, and the Veteran has not identified any other sources of information, which would corroborate any alleged in-service stressful experiences.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty for an assessment.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  Accordingly, the Veteran's uncorroborated stressors cannot serve as the basis for a diagnosis of PTSD in this case.  

In making the above determination regarding the Veteran's purported in-service stressor, the Board is cognizant of the holding of Pentecost v. Principi, 16 Vet. App. 124 (2002).  In that case, the Court reversed the Board's denial of a claim for service connection for PTSD on the basis of an unconfirmed in-service stressor.  In Pentecost, the veteran had submitted evidence indicating that his particular unit in Vietnam had been subjected to rocket attacks.  The Court had previously pointed out that corroboration of every detail of a stressor under such circumstances, such as the veteran's own personal involvement, is not necessary.  See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  The Veteran's claim herein may be distinguished from those in Pentecost and Suozzi, because he has submitted no independent evidence of the occurrence of a claimed in-service stressors, as to himself or his own military unit.

As previously noted herein, the Court has held that, when a Veteran submits a claim for service connection for PTSD, he claims service connection for psychiatric symptomatology regardless of how the disability is diagnosed.  Therefore, VA must consider service connection for a disability manifested by those symptoms, regardless of how it is diagnosed.  Clemons, supra.  The weight of credible medical evidence in the present appeal shows that after service, the Veteran was extensively treated for various psychiatric diagnoses, to include substance-induced mood disorder, depression, anxiety disorder, adjustment disorder, and major depressive disorder.  VA outpatient treatment records show psychiatric symptomatology as early as 2001.  While these records do not clearly indicate an etiology for the Veteran's diagnosed disabilities, they do discuss in-service incidents as well as other non-service related factors, such as the death of the Veteran's brother sometime in 2005.  

Unfortunately, the Board is unable to attribute the post-service development of any diagnosed psychiatric disorder to the Veteran's military service.  Service treatment records are entirely negative for any psychiatric complaints, treatment, or diagnoses.  Moreover there follows a period of almost 20 years during which the Veteran did not seek or require any form of psychiatric treatment or evaluation.  That is, he has failed to show continuity of symptomatology during those intervening years after his service had ended before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the record is negative for a medical opinion, including the 2012 VA examination report, which links any diagnosed psychiatric disorder other than PTSD to service.  See Hickson, supra.  

When examined by VA in April 2012, the examiner noted that the Veteran also had depressive disorder symptoms in addition to PTSD, but since the symptoms from these two conditions overlapped, the impairment from each condition could not be delineated.  The examiner concluded that the Veteran's psychiatric problems, which include the co-morbid depressive disorder were at least as likely as not caused by his duties as an EMT doing medical evacuations on helicopters.  However, as the Board has discussed above, the VA examiner's opinion as to any relationship between the Veteran's current psychiatric symptomatology and service is considerably weakened by the fact that it is based on inaccurate and/or incomplete history and thus is entitled to little, if any, probative value.  Reonal supra.

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements regarding his mental condition.  His primary argument is that his psychiatric problems are related to his military service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed psychiatric disorder are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, the Veteran's opinion that his claimed psychiatric disability is related to his military service is outweighed by the evidence of record, particularly the lack of independent evidence corroborating his claimed in-service stressful experiences.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for a psychiatric disorder to include PTSD is denied. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


